EXECUTION VERSION


Exhibit 10.2




















REGISTRATION RIGHTS AGREEMENT


by and among


Carrols Restaurant Group, Inc.

and

Wells Fargo Securities, LLC




Dated as of June 23, 2017







--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 23, 2017, by Carrols Restaurant Group, Inc., a Delaware corporation
(the “Issuer”), the entities named in Schedule I hereto, (each a “Guarantor” and
together the “Guarantors” (except that following the New Notes Issue Date (as
defined in the preliminary offering memorandum), Republic Foods, Inc. will
become a Guarantor as required by the Indenture)), and Wells Fargo Securities,
LLC (the “Initial Purchaser”), who has agreed to purchase the Issuer’s 8.00%
Senior Secured Second Lien Notes due 2022 (the “Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to the
Purchase Agreement. The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities.”
This Agreement is made pursuant to the Purchase Agreement, dated June 20, 2017
(the “Purchase Agreement”), among the Issuer, the Guarantors and the Initial
Purchaser (i) for the benefit of the Initial Purchaser and (ii) for the benefit
of the holders from time to time of Transfer Restricted Securities, including
the Initial Purchaser. In order to induce the Initial Purchaser to purchase the
Securities, the Issuer has agreed to provide the registration rights set forth
in this Agreement. The execution and delivery of this Agreement is a condition
to the obligations of the Initial Purchaser, as set forth in Section 6(m) of the
Purchase Agreement.
The parties hereby agree as follows:
Section 1.Definitions.
As used in this Agreement, the following capitalized terms shall have the
following meanings:
Additional Interest: As defined in Section 5 hereof.
Advice: As defined in Section 6(c) hereof.
Agreement: As defined in the preamble hereto.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.
Closing Date: The date of this Agreement.
Commission: The Securities and Exchange Commission.
Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities







--------------------------------------------------------------------------------





to be issued in the Exchange Offer, (ii) the maintenance of such Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the minimum period required pursuant to Section 3(b)
hereof, and (iii) the delivery by the Issuer to the Registrar under the
Indenture of Exchange Securities in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Securities that were tendered
by Holders thereof pursuant to the Exchange Offer.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Exchange Date: As defined in Section 3(a) hereto.
Exchange Offer: The registration by the Issuer under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Issuer offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Exchange Securities: The 8.00% Senior Secured Second Lien Notes due 2022, of the
same series under the Indenture as the Transfer Restricted Securities, to be
issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.
Existing Exchange Securities: The Existing Securities that the Issuer registered
under the Securities Act in exchange for a like principal amount of Existing
Securities on August 21, 2015.
Existing Securities: The Issuer’s $200,000,000 8.00% Senior Secured Second Lien
Notes due 2022.
FINRA: Financial Industry Regulatory Authority, Inc.
Guarantees: As defined in the preamble hereto.
Guarantors: As defined in the preamble hereto.
Holders: As defined in Section 2(b) hereof.
Indemnified Holder: As defined in Section 8(a) hereof.
Indenture: The Indenture, dated as of April 29, 2015, by and among the Issuer,
the Guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee
(the “Trustee”), pursuant to which the Existing Securities were and the
Securities are to be issued, as such Indenture is amended or supplemented from
time to time in accordance with the terms thereof.


-2-

--------------------------------------------------------------------------------





Initial Placement: The issuance and sale by the Issuer of the Securities to the
Initial Purchaser pursuant to the Purchase Agreement.
Initial Purchaser: As defined in the preamble hereto.
Initial Securities: The Securities issued and sold by the Issuer to the Initial
Purchaser pursuant to the Purchase Agreement on the Closing Date.
Issuer: As defined in the preamble hereto.
Notes: As defined in the preamble hereto.
Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.
Purchase Agreement: As defined in the preamble hereto.
Registration Actions: As defined in Section 4(c) hereof.
Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Issuer relating to (a)
an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
Securities: As defined in the preamble hereto.
Securities Act: The Securities Act of 1933, as amended.
Shelf Filing Deadline: As defined in Section 4(a) hereof.
Shelf Registration Statement: As defined in Section 4(a) hereof.
Suspension Period: As defined in Section 4(c) hereof.
Transfer Restricted Securities: The Securities; provided that the Securities
shall cease to be Transfer Restricted Securities on the earliest to occur of (i)
the date on which a Registration Statement with respect to such Securities has
become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement or (ii) the
date on which such Securities cease to be outstanding.


-3-

--------------------------------------------------------------------------------





Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.
SECTION 2.    Securities Subject to this Agreement.
(a)    Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.
(b)    Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.
SECTION 3.    Registered Exchange Offer.
(a)    Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
the Issuer shall (i) cause to be filed with the Commission as soon as
practicable after the Closing Date, but in no event later than 180 days after
the Closing Date (or if such 180th day is not a Business Day, the next
succeeding Business Day), a Registration Statement under the Securities Act
relating to the Exchange Securities and the Exchange Offer, (ii) use its
reasonable best efforts to cause such Registration Statement to be declared
effective at the earliest possible time, (iii) in connection with the foregoing,
(A) file all pre-effective amendments to such Registration Statement as may be
necessary in order to cause such Registration Statement to become effective, (B)
if applicable, file a post-effective amendment to such Registration Statement
pursuant to Rule 430A under the Securities Act and (C) use its reasonable best
efforts to cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions to permit Consummation of the Exchange
Offer; provided, however, that neither the Issuer nor the Guarantors shall be
required to (x) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(a) or (y) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject and (iv) as promptly as practicable after the effectiveness of such
Registration Statement, commence the Exchange Offer. The Issuer and each of the
Guarantors shall use their reasonable best efforts to Consummate the Exchange
Offer not later than 270 days following the Closing Date (or if such 270th day
is not a Business Day, the next succeeding Business Day) (the “Exchange Date”).
The Exchange Offer shall be on the appropriate form permitting registration of
the Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Transfer Restricted Securities held by
Broker-Dealers as contemplated by Section 3(c) hereof.
(b)    The Issuer and the Guarantors shall use their reasonable best efforts to
cause the Exchange Offer Registration Statement to be effective continuously and
shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event


-4-

--------------------------------------------------------------------------------





shall such period be less than 30 days after the date notice of the Exchange
Offer is mailed to the Holders; provided, further, that such period shall be
extended by the number of days in any Suspension Period. The Issuer shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws. No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement. The Issuer shall use its best efforts to
cause the Exchange Offer to be Consummated by the Exchange Date.
(c)    The Issuer shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Transfer Restricted Securities that were
acquired for its own account as a result of market-making activities or other
trading activities (other than Transfer Restricted Securities acquired directly
from the Issuer), may exchange such Transfer Restricted Securities pursuant to
the Exchange Offer; however, such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.
The Issuer and the Guarantors shall use their reasonable best efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.
The Issuer shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
SECTION 4.    Shelf Registration.
(a)    Shelf Registration. If (i) the Issuer is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer solely because
the Exchange Offer is not permitted by applicable law or Commission policy
(after the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated by the Exchange Date,
or (iii) prior to the Exchange Date: (A) the Initial


-5-

--------------------------------------------------------------------------------





Purchaser requests Transfer Restricted Securities from the Issuer that are not
eligible to be exchanged for Exchange Securities in the Exchange Offer, (B) with
respect to any Holder of Transfer Restricted Securities such Holder notifies the
Issuer that (i) such Holder is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, (ii) such Holder may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder or (iii) such Holder is a Broker-Dealer and holds Transfer Restricted
Securities acquired directly from the Issuer or one of its affiliates or (C) the
Initial Purchaser notifies the Issuer it will not receive Exchange Securities in
exchange for Transfer Restricted Securities constituting any portion of the
Initial Purchaser’s unsold allotment, the Issuer and the Guarantors shall:
(x)    cause to be filed a shelf registration statement pursuant to Rule 415
under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”), on
or prior to the 50th day after the date on which the Issuer receives such notice
from a Holder of Transfer Restricted Securities or an Initial Purchaser (such
date being the “Shelf Filing Deadline”), which Shelf Registration Statement
shall provide for resales of all Transfer Restricted Securities the Holders of
which shall have provided the information required pursuant to Section 4(b)
hereof; provided that the Issuer and the Guarantors shall not be required to
cause such Shelf Registration Statement to be filed earlier than the 180th day
following the Closing Date (or if such 180th day is not a Business Day, the next
succeeding Business Day); and
(y)    use their reasonable best efforts to cause such Shelf Registration
Statement to be declared effective as promptly as practicable, but no later than
(A) 60 days (or if such 60th day is not a Business Day the next succeeding
Business Day), or (B) 50 days if the Shelf Registration Statement is not
reviewed by the Commission (or if such 50th day is not a Business Day, the next
succeeding Business Day), after such time such obligation to file first arises;
provided that the Issuer and the Guarantors shall not be required to cause such
Shelf Registration Statement to be declared effective earlier than the 270th day
following the Closing Date (or if such 270th day is not a Business Day, the next
succeeding Business Day).
The Issuer and each of the Guarantors shall use their reasonable best efforts to
keep such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Transfer
Restricted Securities by the Holders of such Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, from the date on which the Shelf
Registration Statement is declared effective by the Commission until the
expiration of the one-year period referred to in Rule 144 applicable to
securities held by non-affiliates under the Securities Act (or shorter period)
that will terminate when all the Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant to such Shelf Registration
Statement.


-6-

--------------------------------------------------------------------------------





(b)    Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuer
in writing, within ten (10) Business Days after receipt of a request therefor,
such information as the Issuer may reasonably request for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. Each Holder as to which any Shelf Registration Statement is
being effected agrees to furnish promptly to the Issuer all information required
to be disclosed in order to make the information previously furnished to the
Issuer by such Holder not materially misleading.
(c)    Suspension. Notwithstanding anything to the contrary and subject to the
limitation set forth in the next succeeding paragraph, at any time after the
effectiveness of the Shelf Registration Statement, the Issuer shall be entitled
to suspend its obligation to file any amendment to the Shelf Registration
Statement, furnish any supplement or amendment to a Prospectus included in the
Shelf Registration Statement, make any other filing with the Commission, cause
the Shelf Registration Statement or other filing with the Commission to remain
effective or take any similar action (collectively, “Registration Actions”) upon
(A) the issuance by the Commission of a stop order suspending the effectiveness
of the Shelf Registration Statement or the initiation of proceedings with
respect to the Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which the Shelf Registration Statement would or shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
or the related Prospectus would or shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (C) the occurrence or existence of
any corporate development that, in the good faith determination of the Board of
Directors of the Issuer, makes it appropriate to postpone or suspend the
availability of the Shelf Registration Statement and the related Prospectus.
Upon the occurrence of any of the conditions described in clause (A), (B) or (C)
above, the Issuer shall give prompt notice (a “Suspension Notice”) thereof to
the Holders. Upon the termination of such condition, the Issuer shall give
prompt notice thereof to the Holders and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph.
The Issuer may only suspend Registration Actions pursuant to the preceding
paragraph for one or more periods (each, a “Suspension Period”) not to exceed,
in the aggregate, (x) forty-five (45) days in any three-month period or (y)
ninety (90) days in any twelve-month period. Any Suspension Period will not
alter the obligations of the Issuer to pay Additional Interest under the
circumstances set forth in Section 5 hereof, if applicable. Each Suspension
Period shall be deemed to begin on the date the relevant Suspension Notice is
given to the Holders and shall be deemed to end on the earlier to occur of (1)
the date on which the Issuer gives the Holders a notice that the Suspension
Period has terminated and (2) the date on which the number of days during which
a Suspension Period has been in effect exceeds, in the aggregate, (x) forty-five
(45) days in any three-month period or (y) ninety (90) days in any twelve-month
period.


-7-

--------------------------------------------------------------------------------





SECTION 5.    Additional Interest.
If (i) the Exchange Offer has not been Consummated on or prior to the date
specified for such consummation in this Agreement, (ii) any Shelf Registration
Statement, if required hereby, has not been declared effective by the Commission
on or prior to the date specified for such effectiveness in this Agreement or
(iii) any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement (other than during a Suspension Period), as
applicable (each such event referred to in clauses (i) through (iii), a
“Registration Default”), the Issuer hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period (such increase, “Additional Interest”), but in no event
shall such increase exceed 1.00% per annum. Following the cure of all
Registration Defaults relating to the particular Transfer Restricted Securities
the interest rate borne by the relevant Transfer Restricted Securities will be
reduced to the original interest rate borne by such Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.
Notwithstanding the foregoing, (i) the amount of Additional Interest pursuant to
this Section 5 shall not increase because more than one Registration Default has
occurred and is continuing and (ii) a Holder of Transfer Restricted Securities
who is not entitled to the benefits of the Shelf Registration Statement shall
not be entitled to Additional Interest with respect to a Registration Default
that pertains to the Shelf Registration Statement.
All accrued Additional Interest shall be payable to the Holders entitled
thereto, in the manner provided for the payment of interest in the Indenture, as
more fully set forth in the Indenture and the Securities. All obligations of the
Issuer and the Guarantors set forth in the preceding paragraph that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such security shall have been
satisfied in full.
SECTION 6.    Registration Procedures.
(a)    Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuer and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use their reasonable best efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof set forth
in the Registration Statement, and shall comply with all of the following
provisions:
(i)    As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuer, prior to the Consummation thereof, a
written representation to the Issuer (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the


-8-

--------------------------------------------------------------------------------





Issuer, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Issuer’s preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters, and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S‑K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Transfer Restricted Securities acquired by such Holder directly from the
Issuer.
(b)    Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, the Issuer and each of the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use its reasonable best efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof set forth in such Shelf Registration
Statement, and pursuant thereto the Issuer and each of the Guarantors will as
promptly as practicable prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof set forth in such Shelf Registration Statement.
(c)    General Provisions. Except as otherwise provided herein, in connection
with any Registration Statement and any Prospectus required by this Agreement to
permit the sale or resale of Transfer Restricted Securities (including, without
limitation, any Registration Statement and the related Prospectus required to
permit resales of Transfer Restricted Securities by Broker-Dealers), the Issuer
and each of the Guarantors shall:
(i)    use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 hereof, as applicable; upon the occurrence of
any event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Issuer shall file, as promptly as
practicable, an appropriate amendment to such Registration Statement, in the
case of clause (A), correcting any such misstatement or omission, and, in the
case of either clause (A) or (B), use their best efforts to cause such


-9-

--------------------------------------------------------------------------------





amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;
(ii)    prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;
(iii)    in the case of a Shelf Registration Statement, advise the
underwriter(s), if any, and the selling Holders as promptly as practicable, and,
if a Prospectus is required to be delivered by any Broker-Dealer in the case of
an Exchange Offer, advise the Initial Purchaser as promptly as practicable, and,
in each case, if requested by such Persons, to confirm such advice in writing,
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to any Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Transfer Restricted Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for any of the preceding purposes, (D) of
the existence of any fact or the happening of any event that makes any statement
of a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of a Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, the Issuer and
each of the Guarantors shall use its best efforts to obtain the withdrawal or
lifting of such order at the earliest practicable time;
(iv)    in the case of a Shelf Registration Statement or if a Prospectus is
required to be delivered by any Broker-Dealer in the case of an Exchange Offer,
furnish without charge to the Initial Purchaser, each selling Holder named in
any Registration Statement,


-10-

--------------------------------------------------------------------------------





and each of the underwriter(s), if any, before filing with the Commission,
copies of any Registration Statement or any Prospectus included therein, and
permit one legal counsel to the Initial Purchaser and such Holders and
underwriter(s), if any, with an opportunity to review and comment upon any such
Registration Statement or Prospectus within a reasonable period prior to their
filing with the Commission and upon all amendments and supplements thereto such
lesser period prior to their filing with the Commission as shall be reasonable
and appropriate under the circumstances, and the Issuer shall not file any
documents to which such legal counsel to the Initial Purchaser and such Holders
and underwriter(s), if any, reasonably objects in writing (it being agreed that
such writing may for this purpose be in electronic format). Notwithstanding the
foregoing, the Issuer shall not be required to take any actions under this
Section 6(c)(iv) that are not, in the reasonable opinion of counsel for the
Issuer, in compliance with applicable law or to include any disclosure which at
the time would have an adverse effect on the business or operations of the
Issuer and/or its subsidiaries, as determined in good faith by the Issuer;
(v)    promptly prior to the filing of any document that is to be incorporated
by reference into such Registration Statement or Prospectus, provide copies of
such document, to the extent requested, to the Initial Purchaser, each selling
Holder named in any Registration Statement, and to the underwriter(s), if any,
make the Issuer’s and the Guarantors’ representatives available for discussion
of such document and other customary due diligence matters, and include such
information in such document prior to the filing thereof as such selling Holders
or underwriter(s), if any, reasonably may request;
(vi)    in the case of a Shelf Registration Statement, or if a Prospectus is
required to be delivered by any Broker-Dealer in the case of an Exchange Offer,
make available at reasonable times for inspection by the Initial Purchaser, the
managing underwriter(s), if any, participating in any disposition pursuant to
such Registration Statement and one firm of legal counsel or accountant retained
by the Initial Purchaser or any of the underwriter(s), all financial and other
records, pertinent corporate documents and properties of the Issuer and each of
the Guarantors reasonably requested by any such Persons and cause the Issuer’s
and the Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent reasonably requested by the
managing underwriter(s), if any;
(vii)    in the case of a Shelf Registration Statement, if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriter(s), the


-11-

--------------------------------------------------------------------------------





purchase price being paid therefor and any other terms of the offering of the
Transfer Restricted Securities to be sold in such offering; and make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after the Issuer is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;
(viii)    use its reasonable best efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be rated with the
appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;
(ix)    in the case of a Shelf Registration Statement, furnish to each selling
Holder and each of the underwriter(s), if any, without charge, at least one copy
of the Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules (without
documents incorporated by reference therein or exhibits thereto, unless
requested);
(x)    deliver to (A) (i) in the case of an Exchange Offer, each Broker-Dealer
who submits a written request to the Issuer and (ii) in the case of a Shelf
Registration Statement, each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; the Issuer and each of the Guarantors hereby consent to
the use of the Prospectus and any amendment or supplement thereto by each of the
selling Holders and each of the underwriter(s), if any, in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;
(xi)    in the case of a Shelf Registration Statement, enter into such
agreements (including an underwriting agreement), and make such customary
representations and warranties, and take all such other customary and
appropriate actions in connection therewith in order to expedite or facilitate
the disposition of the Transfer Restricted Securities pursuant to any Shelf
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by a majority in aggregate principal amount of Holders
of Transfer Restricted Securities covered by such Shelf Registration Statement
or underwriter in connection with any sale or resale pursuant to any Shelf
Registration Statement contemplated by this Agreement; and whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, the Issuer and each of the Guarantors shall:
(A)    furnish to the Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may reasonably request
and as are customarily made by issuers to underwriters in primary underwritten
offerings, upon the effectiveness of the Shelf Registration Statement:
(1)    a certificate, dated the date of effectiveness of the Shelf Registration
Statement signed by (y) the President or any Vice President


-12-

--------------------------------------------------------------------------------





and (z) a principal financial or accounting officer of the Issuer and each of
the Guarantors, confirming, as of the date thereof, the matters set forth in
paragraphs (e), (g) and (h) of Section 6 of the Purchase Agreement and such
other matters as such parties may reasonably request;
(2)    an opinion of counsel for the Issuer and the Guarantors, covering
substantially the subject matter of the opinion delivered pursuant to Section
6(a) of the Purchase Agreement, dated the date of effectiveness of the Shelf
Registration Statement; and
(3)    a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Issuer’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 6(d) of the Purchase Agreement;
(B)    set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
(C)    deliver such other documents and certificates as may be reasonably
requested by such parties and as are customarily delivered in similar offerings
to evidence compliance with Section 6(c)(xi)(A) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuer or any of the Guarantors pursuant to this Section 6(c)(xi),
if any.
If at any time the representations and warranties of the Issuer and the
Guarantors contemplated by the certificate furnished pursuant to Section
6(c)(xi)(A)(1) hereof cease to be true and correct, the Issuer or the Guarantors
shall so advise the Initial Purchaser and the underwriter(s), if any, and each
selling Holder promptly and, if requested by such Persons, shall confirm such
advice in writing;
(xii)    in the case of a Shelf Registration Statement, prior to any public
offering of Transfer Restricted Securities, use its reasonable best efforts to
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request in writing by the time the Shelf Registration Statement is
declared effective by the Commission, and use its best efforts to do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that neither the Issuer nor the
Guarantors shall be required to register or qualify as a foreign corporation
where it is not then so qualified or to take any action that would


-13-

--------------------------------------------------------------------------------





subject it to the service of process in suits or to taxation in any jurisdiction
where it is not then so subject;
(xiii)    in the case of a Shelf Registration Statement, issue, upon the request
of any Holder of Transfer Restricted Securities covered by the Shelf
Registration Statement, Exchange Securities having an aggregate principal amount
equal to the aggregate principal amount of Transfer Restricted Securities
surrendered to the Issuer by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Transfer Restricted Securities held by such Holder shall be
surrendered to the Issuer for cancellation;
(xiv)    cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least three (3) Business Days prior to any sale of
Transfer Restricted Securities made by such Holders or underwriter(s);
(xv)    use its reasonable best efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;
(xvi)    if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, use its best efforts to prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain at the time of such
delivery any untrue statement of any material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;
(xvii)    provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and use its best
efforts to cause the CUSIP number to be the same as the CUSIP number for the
Existing Exchange Notes and provide the Trustee under the Indenture with printed
certificates for such Securities which are in a form eligible for deposit with
the Depository Trust Company and take all other action necessary to ensure that
all such Securities are eligible for deposit with the Depository Trust Company;
(xviii)    reasonably cooperate and assist in any filings required to be made
with FINRA and in the performance of any due diligence investigation by any
underwriter


-14-

--------------------------------------------------------------------------------





(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;
(xix)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) for the twelve-month period (A) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the Issuer’s
first fiscal quarter commencing after the effective date of the Registration
Statement; and
(xx)    cause the Indenture to continue to be qualified under the Trust
Indenture Act not later than the effective date of the first Registration
Statement required by this Agreement, and, in connection therewith, cooperate
with the Trustee and the Holders of Securities to effect such changes to the
Indenture as may be required for such Indenture to remain so qualified in
accordance with the terms of the Trust Indenture Act; and to execute and use its
reasonable best efforts to cause the Trustee to execute, all documents that may
be required to effect such changes and all other forms and documents required to
be filed with the Commission to enable such Indenture to continue to be so
qualified in a timely manner.
Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuer of (i) the existence of any fact of the
kind described in Section 6(c)(iii)(D) hereof or (ii) the commencement a
Suspension Period, such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xvi) hereof, or until it is advised in
writing (the “Advice”) by the Issuer that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus. If so directed by the Issuer,
each Holder will deliver to the Issuer (at the Issuer’s expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Transfer Restricted Securities that was current at the
time of receipt of such notice. In the event the Issuer shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) or Section 4(c) hereof,
as the case may be, to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice.
SECTION 7.    Registration Expenses.
(a)    All expenses incident to the Issuer’s and the Guarantors’ performance of
or compliance with this Agreement will be borne by the Issuer and the
Guarantors, jointly and


-15-

--------------------------------------------------------------------------------





severally, regardless of whether a Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees and expenses
(including filings made by the Initial Purchaser or any Holder with FINRA (and,
if applicable, the fees and expenses of any “qualified independent underwriter”
and its counsel that may be required by the rules and regulations of FINRA));
(ii) all fees and expenses of compliance with federal securities and state
securities or blue sky laws; (iii) all expenses of printing (including printing
certificates for the Exchange Securities to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services and telephone; (iv)
all fees and disbursements of counsel for the Issuer and the Guarantors and,
subject to Section 7(b) hereof, the Holders of Transfer Restricted Securities;
(v) all application and filing fees in connection with listing the Exchange
Securities on a securities exchange or automated quotation system pursuant to
the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Issuer and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance).
The Issuer and each of the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuer or the Guarantors.
(b)    In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuer and the Guarantors, jointly and
severally, will reimburse the Initial Purchaser and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable and documented fees and
disbursements of not more than one counsel, who shall be Cahill Gordon & Reindel
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Transfer Restricted Securities for whose benefit such
Registration Statement is being prepared.
Each Holder shall pay all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Transfer
Restricted Securities pursuant to a Shelf Registration Statement.
SECTION 8.    Indemnification.
(a)    The Issuer and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause (ii)
being hereinafter referred to as a “controlling person”) and (iii) the officers,
directors, partners, employees, representatives and agents of any Holder or any
controlling person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as an “Indemnified Holder”) from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or


-16-

--------------------------------------------------------------------------------





defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the indemnification provided for in this
Section 8 does not apply to any loss, claim, damage, liability or expense to the
extent arising out of an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information furnished in writing to the Issuer or the Guarantors by any Holder
or any underwriter, expressly for use therein. This indemnity agreement shall be
in addition to any liability which the Issuer or any of the Guarantors may
otherwise have.
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuer or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuer and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve the Issuer or any of the Guarantors of its obligations
pursuant to this Agreement to the extent it is not materially prejudiced as a
result of such failure. If such Indemnified Holder is entitled to
indemnification under this Section 8 with respect to any action or proceeding
brought by a third party, the Issuer and the Guarantors shall be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to such Indemnified Holder. Upon assumption by the Issuer and the
Guarantors of the defense of any such action or proceeding, such Indemnified
Holder shall have the right to participate in such action or proceeding and to
retain its own counsel, but the Issuer and the Guarantors shall not be liable
for any legal fees and expenses of other counsel subsequently incurred by the
Indemnified Holder in connection with the defense thereof unless (i) the Issuer
and the Guarantors have agreed to pay such fees and expenses, (ii) the Issuer
and the Guarantors shall have failed to employ counsel satisfactory to such
Indemnified Holder in a timely manner or (iii) such Indemnified Holder shall
have been advised by counsel that there are actual or potential conflicting
interests between the Issuer, the Guarantors and the Indemnified Holder,
including situations in which there are one or more legal defenses available to
the Indemnified Holder that are inconsistent with or additional to those
available to the Issuer and the Guarantors; provided, however, that the Issuer
and the Guarantors shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders. The Issuer and the Guarantors shall not consent to the terms of any
compromise or settlement of any action defended by the Issuer and the Guarantors
in accordance with the foregoing without the prior written consent of the
Indemnified Holder unless such compromise or settlement (i) includes an
unconditional release of the Indemnified Holder from all liability arising out
of such action,


-17-

--------------------------------------------------------------------------------





claim, litigation or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of the
Indemnified Holder.
(b)    Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, the Guarantors and their
respective directors, officers of the Issuer and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Issuer
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Issuer and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information furnished in writing by such Holder expressly for use in any
Registration Statement. In case any action or proceeding shall be brought
against the Issuer, the Guarantors or their respective directors or officers or
any such controlling person in respect of which indemnity may be sought against
a Holder of Transfer Restricted Securities, such Holder shall have the rights
and duties given the Issuer and the Guarantors, and the Issuer, the Guarantors,
their respective directors and officers and any such controlling person shall
have the rights and duties given to each Holder by the preceding paragraph.
(c)    If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Issuer and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Issuer and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Issuer and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Issuer, on the one hand, and of the Indemnified
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or any of the Guarantors, on the one hand, or the
Indemnified Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 8(a) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.


-18-

--------------------------------------------------------------------------------





The Issuer, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and the related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.
SECTION 9.    Rule 144A.
The Issuer and each of the Guarantors hereby agree with each Holder, for so long
as any Transfer Restricted Securities remain outstanding, to make available to
any Holder or beneficial owner of Transfer Restricted Securities in connection
with any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A under the Securities Act.
SECTION 10.    Participation in Underwritten Registrations.
No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
SECTION 11.    Selection of Underwriters.
The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment
banker(s) and managing underwriter(s) that will administer such offering will be
selected by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities included in such offering; provided, however,
that such investment banker(s) and managing underwriter(s) must be reasonably
satisfactory to the Issuer.


-19-

--------------------------------------------------------------------------------





SECTION 12.    Miscellaneous.
(a)    Remedies. The Issuer, each of the Guarantors and the Initial Purchaser
hereby agree that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agree to waive the defense in any action for specific performance
that a remedy at law would be adequate.
(b)    No Inconsistent Agreements. The Issuer and each of the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Issuer nor any of the Guarantors have previously entered into any agreement
granting any registration rights with respect to its securities to any Person,
other than the Registration Rights Agreement dated as of April 29, 2015 with
respect to the Existing Securities. The rights granted to the Holders hereunder
do not in any way conflict with and are not inconsistent with the rights granted
to the holders of an Issuer’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.
(c)    Adjustments Affecting the Securities. The Issuer will not take any
action, or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.
(d)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Issuer has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuer or its
respective Affiliates). Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose securities are being tendered pursuant to the Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities being tendered or registered; provided, however, that,
with respect to any matter that directly or indirectly affects the rights of the
Initial Purchaser hereunder, the Issuer shall obtain the written consent of the
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.
(e)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
(i)    if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and


-20-

--------------------------------------------------------------------------------





(ii)    if to the Issuer or the Guarantors:
Carrols Restaurant Group, Inc.
968 James Street
Syracuse, NY 13203
Attention: General Counsel
Telecopy: (315) 475-9616
(iii)    with a copy to (which shall not constitute notice or service of process
pursuant to this Agreement):
Akerman LLP
666 Fifth Avenue
New York, NY 10103
Attention: Wayne Wald, Esq.
Telecopy: (212) 880-8965
E-mail: wayne.wald@akerman.com
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt acknowledged, if telecopied; and on the next
Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(f)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder. Nothing herein shall be deemed
to permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms of the Purchase Agreement or the Indenture.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart hereof by facsimile or other electronic transmission shall be as
effective as delivery of any original executed counterpart hereof.
(h)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


-21-

--------------------------------------------------------------------------------





(i)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
(j)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[The remainder of this page intentionally left blank.]




-22-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
CARROLS RESTAURANT GROUP, INC.
By:     /s/ William E. Myers    
Name: William E. Myers    
Title: VP, Secretary & General Counsel    
CARROLS CORPORATION
By:     /s/ William E. Myers    
Name: William E. Myers    
Title: VP, Secretary & General Counsel    
CARROLS LLC
By:     /s/ William E. Myers    
Name: William E. Myers    
Title: VP, Secretary & General Counsel




S-1

--------------------------------------------------------------------------------





The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:


WELLS FARGO SECURITIES, LLC,
    as Initial Purchaser



By:
/s/ Robert C. Rechkemmer____
Name: Robert C. Rechkemmer
Title: Director









S-2

--------------------------------------------------------------------------------






SCHEDULE I
GUARANTORS
Name
Jurisdiction of
Incorporation / Organization
Chief Executive Office Location
Carrols Corporation
Delaware
968 James St.
Syracuse, NY 13203
Carrols LLC
Delaware
968 James St.
Syracuse, NY 13203





S-I-1